Mb. Justice Dyeb
delivered tbe opinion of tbe Court.
Tbe defendant, John D. Roberts, was convicted of assault and battery in tbe General Sessions Court of Madison County and fined $15.00. Defendant in tbis court went to' trial upon a plea of not guilty having waived bis right to indictment and trial by jury under Sections 40-118 and 40-423, T.C.A.
Under Section 40-426, T.C.A. any person so convicted as defendant herein in a Court of General Sessions may appeal to tbe Court having criminal jurisdiction in the county, and tbe case is then tried upon tbe original warrant, without indictment or presentment, but tbe defendant may in tbis Court demand a jury. Tbe defendant in tbe case at bar availed himself of tbe right to appeal under tbis code section, and upon trial in tbe Criminal Court of Madison County was found guilty by a jury and fined $250.00.
 Defendant has seasonably appealed to tbis Court assigning errors. Under tbe fourth assignment of error defendant insists under tbe law tbe Criminal Court could not levy a fine against him greater than the fine levied against him by tbe Court of General Sessions. We are not able to agree with this conclusion. When defendant perfected bis appeal under Section 40-426 tbis in effect *27abrogated tlie judgment of the Court of General Sessions and the case stood for trial in the Criminal Court de novo.
Defendant did not file a bill of exceptions and all other matters raised by the assignments of error could only be brought before the Court in a bill of exceptions. The Court cannot go beyond the record. O’Brien v. State, 193 Tenn. 361, 246 S.W.2d, 45.
Judgment affirmed.